Citation Nr: 1638701	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  16-08 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a right ankle disability.  

5.  Entitlement to service connection for left foot hallux valgus.  

6.  Entitlement to service connection for right foot hallux valgus.  

7.  Entitlement to service connection for bilateral pes planus. 

8.  Entitlement to service connection for a left knee disability, claimed as secondary to ankle and foot disabilities.  

9.  Entitlement to service connection for a left shoulder disability, claimed as secondary to ankle and foot disabilities.    

10.  Entitlement to service connection for a left arm disability, claimed as secondary to ankle and foot disabilities.  

11.  Entitlement to service connection for a lower back disability, claimed as secondary to ankle and foot disabilities.  


REPRESENTATION

Veteran represented by:  Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the Air Force from July 1982 to April 1990, with a prior period of service in the Air Force Reserve from January 1982 to July 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2015 and March 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In June 2016, the Veteran appeared at the RO and testified at a videoconference hearing that was held before the undersigned; a transcript of the hearing is associated with the claims file.  

The issues of service connection for a psychiatric disability, claimed as mental stress, and a neck disability have been raised by the Veteran at his June 2016 hearing but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In regard to the claims of service connection for bilateral hearing loss and tinnitus, the Veteran underwent VA examinations in February 2015 and January 2016 by the same audiologist, at which time she determined that the audiogram findings on both examinations were void and that an opinion regarding etiology of the claimed disabilities was therefore unable to be given.  She stated that test results were not valid for rating purposes, i.e., not indicative of organic hearing loss.  In other words, the evaluations resulted in findings of non-organic hearing loss bilaterally.  As the examiner could not measure the Veteran's auditory thresholds in any frequency due to certain inconsistencies during testing, she stated that only a purely speculative opinion on the matter of the etiology of tinnitus could be given.  

After reviewing the examination reports, the Board finds the medical opinions to be inadequate to decide the claims because the examiner's rationale appears, without additional clarification, to be internally contradictory.  Although "there is no reasons or bases requirement imposed on [medical] examiners," Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012), an adequate medical opinion "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions," Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  This is because "most of the probative value of a medical opinion comes from its reasoning."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see Hicks v. Brown, 8 Vet. App. 417, 421 (1995) (inadequate medical evaluation frustrates judicial review).  

In this case, the VA examiner concluded that an opinion linking any current hearing disability to the Veteran's period of service would be speculative because the objective test results were invalid.  It is not clear from a reading of the report, but the examiner may have believed the Veteran was malingering or attempting to exaggerate his responses.  After all, when asked for a diagnosis, she checked the box indicating normal hearing, rather than choosing such other available options as conductive hearing loss, mixed hearing loss, and sensorineural hearing loss.  However, the examiner also diagnosed "non-organic hearing loss" without further explanation.  This diagnosis suggests that the examiner may have believed there was a different (and potentially valid) medical cause for the Veteran's claimed hearing loss and/or inconsistent objective test results.  Even reading the examination report and opinion as a whole, as required, Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012), the Board is unable to determine which of these possibilities is the case here or whether the examiner intended to convey something else entirely.  Accordingly, the Board is unable to fairly adjudicate the claim without clarification from the examiner or a new audiological examination and opinion.

As to the remaining issues of service connection, at his June 2016 hearing, the Veteran testified that ever since a documented injury to his right foot and ankle in service, he has had to walk on the outside of his foot, causing his toes to become "tracked in."  He also stated that his ankles had never stopped hurting, that his ankles and feet gave out if he ran, and that his ankle/foot conditions led to falls whereby he injured his left knee, left shoulder, left arm, and lower back.  

The Veteran further testified about his medical treatment for these claimed disabilities, asserting that other than private medical treatment he has only been seen at the VA (in Union Grove and Zablocki, which are an outpatient clinic and medical center, respectively, in Milwaukee).  He stated that he had an MRI at the VA in the previous week, after experiencing leg problems, and was referred to a neurosurgeon.  As the most recent VA records are dated in December 2015, the RO should seek to obtain updated VA treatment records.  

Regarding treatment by private providers, the Veteran testified that he saw a chiropractor in the mid-1990s, that he saw Dr. Stone in Mississippi (where he lived prior to moving to Wisconsin in October 2013) for his shoulder after he fell when his ankles gave out, and that he received treatment from private providers from the early 1990s up until 2009.  The RO should request the Veteran to submit all such private records or furnish medical releases for the VA to assist him in securing such records for the file.  

The Veteran underwent a VA examination in December 2014 to assess the nature and etiology of any current ankle and foot disability.  After the association of any private treatment records and updated VA treatment records with the claims file, the RO should determine whether the evidence warrants a re-examination.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request the Veteran to furnish any private records of treatment pertaining to his ankles, feet, left knee, left shoulder, left arm, and lower back, to include from the chiropractor (he saw in the mid-1990s) and Dr. Stone (from Mississippi), both specifically noted at the June 2016 hearing.  Alternatively, the Veteran may submit a medical release, authorizing VA to obtain the private records on his behalf.  

2.  The AOJ should secure for association with the claims file updated (from December 2015) and complete VA medical records (including those from the Zablocki Medical Center and Union Grove outpatient clinic in Milwaukee) pertaining to evaluation and treatment of the Veteran's ankles, feet, left knee, left shoulder, left arm, and lower back, to include an MRI conducted in June 2016.  Also, any updated VA records of evaluation and treatment for any hearing loss and tinnitus should be associated with the claims file.  

3.  After completion of the foregoing, the AOJ should review the records added to the file and determine whether any VA examinations are necessary to decide the claims of service connection for disabilities of the left and right ankle, left and right foot hallux valgus, bilateral pes planus, left knee, left shoulder, left arm, and lower back.  If so, the AOJ should arrange for the Veteran to be examined to determine the nature and etiology of the claimed disability(ies). 

4.  After associating any updated VA evaluation and treatment records with the claims file pertaining to hearing loss and tinnitus (as noted in #2), the AOJ should arrange to return the claims file to the VA audiologist who examined the Veteran and furnished medical opinions in February 2015 and January 2016.  After a review of pertinent medical and scientific literature, the examiner should provide an addendum opinion that is responsive to the following:

(a).  What is the significance of the finding that the Veteran has non-organic hearing loss?  For example, does it mean the examiner believes that the Veteran's test responses were not credible, that hearing loss is present but not quantifiable, or that there is a certain but unidentified/unknown medical cause for the Veteran's reported hearing loss and tinnitus and/or inconsistent objective test results?

(b).  As the examiner essentially expressed that an etiological opinion regarding claimed hearing loss and tinnitus could not be rendered without resorting to speculation, was the need to speculate caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training)?

All opinions expressed must be supported by complete rationale.

If the examiner who conducted the February 2015 and January 2016 VA examinations is unavailable, or if it is determined that another VA examination is necessary, the AOJ should arrange for the Veteran to be examined by an appropriate medical professional to determine the etiology of any bilateral hearing loss and tinnitus.  (If the examiner is unavailable, such should be documented in the record, as well as any letters notifying the Veteran of the date/time to appear for another VA examination.)  All indicated tests and studies should be performed.  The claim folder must be sent to the examiner for review in conjunction with the examination.

5.  Thereafter, the AOJ should adjudicate the claims of service connection.  If any benefit sought on appeal remains denied, the AOJ should furnish the Veteran and his representative an appropriate supplemental SOC, afford them an opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).  

